 Case 5:21-cv-05142-PKH Document 14                    Filed 09/09/21 Page 1 of 2 PageID #: 96




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF ARKANSAS
                                FAYETTEVILLE DIVISION

TAMBRA M. ROBINSON                                                                       PLAINTIFF

v.                                     No. 5:21-CV-05142

LEWIS CHRYSLER-DODGE, INC.                                                             DEFENDANT

                                     OPINION AND ORDER

       Before the Court is Defendant Lewis Chrysler-Dodge, Inc.’s motion (Doc. 8) to dismiss

and brief in support (Doc. 9). Plaintiff Tambra Robinson filed a response (Doc. 11) in opposition,

statement of facts (Doc. 12), and brief (Doc. 13). The motion will be denied.

       Plaintiff’s complaint alleges Defendant violated her rights under the Family Medical Leave

Act (“FMLA”), 29 U.S.C. § 2601, et seq. Defendant argues Plaintiff’s complaint must be

dismissed because Plaintiff has failed to state a claim and lacks standing. Specifically, Defendant

argues Plaintiff resigned prior to requesting FMLA leave. Defendant’s motion incorporates six

exhibits that were not attached to the complaint, however, and the Court will not consider these

exhibits. See Casazza v. Kiser, 313 F.3d 414, 417-418 (8th Cir. 2002) (finding court does not

convert a motion to dismiss into a motion for summary judgment when it does not rely upon

matters outside the complaint).

       When ruling on a motion to dismiss under Rule 12(b)(6), the Court looks only to facts

alleged in the challenged complaint, materials that do not contradict it, and materials necessarily

embraced by the pleadings. Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009); Glick v. W. Power Sports,

Inc., 944 F.3d 714, 717 (8th Cir. 2019) (citing Smithrud v. City of St. Paul, 746 F.3d 391, 397 (8th

Cir. 2014)); Carlsen v. GameStop, Inc., 833 F.3d 903, 908 (8th Cir. 2016). “[A] complaint must

contain sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its



                                                   1
 Case 5:21-cv-05142-PKH Document 14                  Filed 09/09/21 Page 2 of 2 PageID #: 97




face.” Ashcroft, 556 U.S. at 678 (internal citations omitted). Here, Plaintiff has alleged facts

sufficient to state a claim for an FMLA claim.

       IT IS THEREFORE ORDERED that Defendant’s motion (Doc. 8) is DENIED.

       IT IS SO ORDERED this 9th day of September, 2021.


                                                             /s/P. K. Holmes, III
                                                             P.K. HOLMES, III
                                                             U.S. DISTRICT JUDGE




                                                 2
